DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 8,800,466 to Shimozono, in view of US Pub No. 2007/0131155 to Dingel, herein after referred to as Dingel-155, USPN. 5,178,938 to Magistro and US Pub No. 2012/0276798 to Chai.
Regarding Claims 1-3, 6-10 and 24
Shimozono teaches a three-dimensional membrane and an inflatable device comprising said membrane such as inflatable watercraft, comprising a dropstitch fabric having a first and second side and a coating applied to the first and second sides of the dropstitch fabric and a laminated substrate comprising a fabric coupled with a coating material on the outermost portions of both sides of the structure (Shimozono, abstract, fig. 2b., column 2, lines 5-25, column 4, line 7- column 5, line 34).   
	Shimozono does not appear to teach that the dropstich fabric is nylon 66. However, Dingel-155 teaches an inflatable dropstitch coated fabric material (Dingel-155, abstract, paragraph [0155]). Dingel-155 teaches that the preferable materials for use in an inflatable raft and/or boat application is a nylon dropstitch fabric (Id.). Dingel-155 teaches that coated dropstitch fabrics of this type are preferred because they result in high rigidity at pressure levels obtainable by hand pump without the need for metal frames (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of Shimozono, using nylon as the fabric component, motivated by the desire to form a conventional inflatable composite using preferred materials and having increased rigidity without the need for compressor pumps or metal frame supports.
Shimozono does not appear to teach that the coated fabric outer layers are laminated substrates comprising a first extruded film, a second extruded film and a fabric layer between the two. However, Chai teaches a layered structure for inflatable composites such as boats comprising a double-sided laminated fabric skin (Chai, abstract, paragraph [0032]-[0040]). Chai teaches that the laminate comprises a fabric with a coated layer of thermoplastic polyurethane (Id.). Chai teaches that the double-sided laminated fabric improves resiliency and tensile strength of the inflatable composite (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of Shimozono, and including the double laminated fabric of Chai as the outer layer of coated fabric , motivated by the desire to from a conventional inflatable composite having improved resiliency and tensile strength. 
Shimozono does not appear to teach that the tie layer adhesive component comprises a double layer solvent-based reactive adhesive. However, Magistro teaches a double layer solvent-based reactive urethane adhesive particularly useful in adhering urethane/urethane or nylon/urethane components in the form of films and fabrics, and for applications such as inflatable components (Magistro, abstract, fig. 8-13, column 1, lines 60-68, column 2, line 19- column 3, line 25). Magistro teaches that the double layer solvent-based reactive adhesive provides improved peel strength (Id., column 22, lines 45-55). Magistro teaches that the adhesive provides improved heat stability and water resistance (weatherability) (Id., column 9, line 47- column 10, line 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of Shimozono and to utilize as the adhesive component the double layer solvent-based adhesive of Magistro, motivated by the desire to form a conventional multilayer inflatable fabric laminate possessing improved peel strength and thus durability and lifespan of the article.
Regarding the limitation of “extruded” this limitation is a product by process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding Claims 22-23
Regarding the screw puncture resistance and tensile strength in the warp and weft direction, although the prior art does not disclose a screw puncture or tensile strength of the composite, the claimed properties are deemed to be naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 8,800,466 to Shimozono, in view of USPN. 5,178,938 to Magistro and US Pub No. 2012/0276798 to Chai.
Regarding Claims 18
Shimozono teaches a three-dimensional membrane and an inflatable device comprising said membrane such as inflatable watercraft, comprising a dropstitch fabric having a first and second side and a coating applied to the first and second sides of the dropstitch fabric and a laminated substrate comprising a fabric coupled with a coating material on the outermost portions of both sides of the structure (Shimozono, abstract, fig. 2b., column 2, lines 5-25, column 4, line 7- column 5, line 34).   
Shimozono does not appear to teach that the coated fabric outer layers are laminated substrates comprising a first extruded film, a second extruded film and a fabric layer between the two. However, Chai teaches a layered structure for inflatable composites such as boats comprising a double-sided laminated fabric skin (Chai, abstract, paragraph [0032]-[0040]). Chai teaches that the laminate comprises a fabric with a coated layer of thermoplastic polyurethane (Id.). Chai teaches that the double sided laminated fabric improves resiliency and tensile strength of the inflatable composite (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of Shimozono, and including the double laminated fabric of Chai as the outer layer of coated fabric , motivated by the desire to from a conventional inflatable composite having improved resiliency and tensile strength. 
Shimozono does not appear to teach that the adhesive component comprises a double layer solvent-based reactive adhesive. However, Magistro teaches a double layer solvent-based urethane reactive adhesive particularly useful in adhering urethane/urethane or nylon/urethane components in the form of films and fabrics, and for applications such as inflatable components (Magistro, abstract, fig. 8-13, column 1, lines 60-68, column 2, line 19- column 3, line 25). Magistro teaches that the double layer solvent-based adhesive provides improved peel strength (Id., column 22, lines 45-55). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of Shimozono and to utilize as the adhesive component the double layer solvent-based reactive adhesive of Magistro, motivated by the desire to form a conventional multilayer inflatable fabric laminate possessing improved peel strength and thus durability and lifespan of the article.
Regarding the limitation of “extruded” this limitation is a product by process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimozono in view of Magistro and Chai as applied to claims 18-19  above in view of US Pub No. 2007/0131155 to Dingel, herein after referred to as Dingel-155. 
Regarding Claims 9 and 20
	The prior art combination does not appear to teach that the dropstich fabric is nylon 66. However, Dingel-155 teaches an inflatable dropstitch coated fabric material (Dingel-155, abstract, paragraph [0155]). Dingel-155 teaches that the preferable materials for use in an inflatable raft and/or boat application is a nylon dropstitch fabric (Id.). Dingel-155 teaches that coated dropstitch fabrics of this type are preferred because they result in high rigidity at pressure levels obtainable by hand pump without the need for metal frames (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of the prior art combination, using as the nylon dropstitch fabric component, motivated by the desire to form a conventional inflatable composite using preferred materials and having increased rigidity without the need for compressor pumps or metal frame
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. Applicant argues that Shimozono does not teach nylon fabrics or the specific bonding characteristics required to withstand pressure, such as within inflatable structures. Examiner respectfully disagrees Shimozono is not relied upon to teach nylon or TPU film adherence. In regards to the pressure required for inflatable structures, Shimozono teaches an inflatable structure but does not teach the ability to incorporate the pressures required by newly added claim 25.
 Applicant argues that Dingel does not teach the claimed double tie-coat layer system and therefore does not teach the resulting properties. Examiner respectfully disagrees. Dingel is not relied upon to teach the two-component system. In regards to the properties, the screw puncture resistance and tensile strength naturally flow from the prior art combination. However, the pressure limitations required are not met by any of the prior art cited and are far greater than the prior art values and therefore, presumably, the combination thereof.
Applicant argues Magistro requires the use of AR(OH)n whereas the instant invention does not. Examiner respectfully disagrees. The claims do not exclude the use of AR(OH)n and only requires the presence of one urethane-based tie layer. 
Applicant argues that Chai pertains to nonwoven fabrics and are therefore inappropriate for use in woven fabric structures. Examiner respectfully disagrees. Chai is not relied upon to teach the adhesive component. Furthermore, the claims do not require the adhesive system to adhere the outer laminated materials together, only the film surfaces of the laminated material and the surface of the dropstitch core.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786